Exhibit 10.11


SUBSIDIARY GUARANTY

New York, New York June 30, 2006

        FOR VALUE RECEIVED, and in consideration of note purchases from, or
credit otherwise extended or to be extended by Laurus Master Fund, Ltd.
(“Laurus”) to or for the account of TrueYou.com Inc., a Delaware corporation
(the “Parent” or the “Company”) from time to time and at any time and for other
good and valuable consideration and to induce Laurus, in its discretion, to
purchase such notes or make other extensions of credit and to make or grant such
renewals, extensions, releases of collateral or relinquishments of legal rights
as Laurus may deem advisable, each of the undersigned (and each of them if more
than one, the liability under this Guaranty being joint and several) (jointly
and severally referred to as “Guarantors” or “the undersigned”) unconditionally
guaranties to Laurus, its successors, endorsees and assigns the prompt payment
when due (whether by acceleration or otherwise) of all present and future
Obligations (as hereinafter defined), all upon the terms and provisions and
subject to the conditions set forth in this Subsidiary Guaranty (as amended,
modified, restated and/or supplemented from time to time, this “Guaranty”).
“Obligations” shall mean any and all obligations and liabilities of any and all
kinds owed by the Company and each Subsidiary to Laurus and of all instruments
of any nature evidencing or relating to any such obligations and liabilities
upon which the Company or one or more parties and the Company is or may become
liable to Laurus, whether incurred by the Company as maker, endorser, drawer,
acceptor, guarantors, accommodation party or otherwise, and whether due or to
become due, secured or unsecured, absolute or contingent, joint or several, and
however or whenever acquired by Laurus, whether arising under, out of, or in
connection with (i) that certain Securities Purchase Agreement dated as of the
date hereof by and between the Parent and Laurus (as amended, modified restated
and/or supplemented from time to time in the manner provided therein, the
“Purchase Agreement”), (ii) that certain Secured Term Note dated as of the date
hereof issued by the Company to Laurus (as amended, modified restated and/or
supplemented from time to time in the manner provided therein, the “Note”), and
(iii) each other Related Agreement referred to (and as defined) the Securities
Purchase Agreement (the Securities Purchase Agreement, the Note and each Related
Agreement, as each may be amended, modified, restated and/or supplemented from
time to time, are collectively referred to herein as the “Documents”), or any
documents, instruments or agreements relating to or executed in connection with
the Documents or any documents, instruments or agreements referred to therein or
otherwise, or any other obligations or liabilities of the Company to Laurus,
whether now existing or hereafter arising, direct or indirect, liquidated or
unliquidated, absolute or contingent, due or not due and whether under, pursuant
to or evidenced by a note, agreement, guaranty, instrument or otherwise (all of
which are herein collectively referred to as the “Obligations”), and
irrespective of the genuineness, validity, regularity or enforceability of such
Obligations, or of any instrument evidencing any of the Obligations or of any
collateral therefor or of the existence or extent of such collateral, and
irrespective of the allowability, allowance or disallowance of any or all of the
Obligations in any case commenced by or against the Company under Title 11,
United States Code, including, without limitation, obligations or indebtedness
of the Company for post-petition interest, fees, costs and charges that would
have accrued or been added to the Obligations but for the commencement of such
case. Terms not otherwise defined herein shall have the meaning assigned such
terms in the Purchase Agreement. In furtherance of the foregoing, the
undersigned hereby agrees as follows:

--------------------------------------------------------------------------------

          1.  No Impairment.   Laurus may at any time and from time to time,
either before or after the maturity thereof, without notice to or further
consent of the undersigned, extend the time of payment of, exchange or surrender
any collateral for, renew or extend any of the Obligations or increase or
decrease the interest rate thereon, or any other agreement with the Company or
with any other party to or person liable on any of the Obligations, or
interested therein, for the extension, renewal, payment, compromise, discharge
or release thereof, in whole or in part, or for any modification of the terms
thereof or of any agreement between Laurus and the Company or any such other
party or person, or make any election of rights Laurus may deem desirable under
the United States Bankruptcy Code, as amended, or any other federal or state
bankruptcy, reorganization, moratorium or insolvency law relating to or
affecting the enforcement of creditors’ rights generally (any of the foregoing,
an “Insolvency Law”) without in any way impairing or affecting this Guaranty.
This Guaranty shall be effective regardless of the subsequent incorporation,
merger or consolidation of the Company, or any change in the composition,
nature, personnel or location of the Company and shall extend to any successor
entity to the Company, including a debtor in possession or the like under any
Insolvency Law.


          2.  Guaranty Absolute.   Subject to Section 5(c) hereof, each of the
undersigned jointly and severally guarantees that the Obligations will be paid
strictly in accordance with the terms of the Documents and/or any other
document, instrument or agreement creating or evidencing the Obligations,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Company with
respect thereto. Guarantors hereby knowingly accept the full range of risk
encompassed within a contract of “continuing guaranty” which risk includes the
possibility that the Company will contract additional obligations and
liabilities for which Guarantors may be liable hereunder after the Company’s
financial condition or ability to pay its lawful debts when they fall due has
deteriorated, whether or not the Company has properly authorized incurring such
additional obligations and liabilities. The undersigned acknowledge that (i) no
oral representations, including any representations to extend credit or provide
other financial accommodations to the Company, have been made by Laurus to
induce the undersigned to enter into this Guaranty (other than Laurus’s purchase
of the Note) and (ii) any extension of credit to the Company shall be governed
solely by the provisions of the Documents. The liability of each of the
undersigned under this Guaranty shall be absolute and unconditional, in
accordance with its terms, and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever (other than
full satisfaction of the Obligations), including, without limitation: (a) any
waiver, indulgence, renewal, extension, amendment or modification of or
addition, consent or supplement to or deletion from or any other action or
inaction under or in respect of the Documents or any other instruments or
agreements relating to the Obligations or any assignment or transfer of any
thereof, (b) any lack of validity or enforceability of any Document or other
documents, instruments or agreements relating to the Obligations or any
assignment or transfer of any thereof, (c) any furnishing of any additional
security to Laurus or its assignees or any acceptance thereof or any release of
any security by Laurus or its assignees, (d) any limitation on


-2-

--------------------------------------------------------------------------------

  any party’s liability or obligation under the Documents or any other
documents, instruments or agreements relating to the Obligations or any
assignment or transfer of any thereof or any invalidity or unenforceability, in
whole or in part, of any such document, instrument or agreement or any term
thereof, (e) any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to the
Company or any Guarantor, or any action taken with respect to this Guaranty by
any trustee or receiver, or by any court, in any such proceeding, whether or not
the undersigned shall have notice or knowledge of any of the foregoing, (f) any
exchange, release or nonperfection of any collateral, or any release, or
amendment or waiver of or consent to departure from any guaranty or security,
for all or any of the Obligations or (g) any other circumstance which might
otherwise constitute a defense available to, or a discharge of, the undersigned.
Any amounts due from the undersigned to Laurus shall bear interest until such
amounts are paid in full at the highest rate then applicable to the Obligations.
Obligations include post-petition interest whether or not allowed or allowable.


          3.  Waivers.


        (a)  This Guaranty is a guaranty of payment and not of collection.
Laurus shall be under no obligation to institute suit, exercise rights or
remedies or take any other action against the Company or any other person or
entity liable with respect to any of the Obligations or resort to any collateral
security held by it to secure any of the Obligations as a condition precedent to
the undersigned being obligated to perform as agreed herein and each of the
Guarantors hereby waives any and all rights which it may have by statute or
otherwise which would require Laurus to do any of the foregoing. Each of the
Guarantors further consents and agrees that Laurus shall be under no obligation
to marshal any assets in favor of Guarantors, or against or in payment of any or
all of the Obligations. Except for the defense of full satisfaction of the
Obligations, each of the undersigned hereby waives all suretyship defenses and
any rights to interpose any defense, counterclaim or offset of any nature and
description which the undersigned may have or which may exist between and among
Laurus, the Company and/or the undersigned with respect to the undersigned’s
obligations under this Guaranty, or which the Company may assert on the
underlying debt, including but not limited to failure of consideration, breach
of warranty, fraud, payment (other than cash payment in full of the
Obligations), statute of frauds, bankruptcy, infancy, statute of limitations,
accord and satisfaction, and usury.

        (b)  Each of the undersigned further waives (i) notice of the acceptance
of this Guaranty, of the extensions of credit, and of all notices and demands of
any kind to which the undersigned may be entitled, including, without
limitation, notice of adverse change in the Company’s financial condition or of
any other fact which might materially increase the risk of the undersigned and
(ii) presentment to or demand of payment from anyone whomsoever liable upon any
of the Obligations, protest, notices of presentment, non-payment or protest and
notice of any sale of collateral security or any default of any sort.

        (c)  Notwithstanding any payment or payments made by the undersigned
hereunder, or any setoff or application of funds of the undersigned by Laurus,
the undersigned shall not be entitled to exercise or enforce any of its rights
of subrogation to any of the rights of Laurus against the Company or against any
collateral or guarantee or right of offset held by Laurus for the payment of the
Obligations, nor shall the undersigned seek or be entitled to seek any
contribution or reimbursement

-3-

--------------------------------------------------------------------------------

from the Company in respect of payments made by the undersigned hereunder, until
all amounts owing to Laurus by the Company on account of the Obligations are
indefeasibly paid in full and Laurus’ obligation to extend credit pursuant to
the Documents has been irrevocably terminated. If, notwithstanding the
foregoing, any amount shall be paid to the undersigned on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full and Laurus’ obligation to extend credit pursuant to the Documents
shall not have been terminated, such amount shall be held by the undersigned in
trust for Laurus, segregated from other funds of the undersigned, and shall
forthwith upon, and in any event within two (2) business days of, receipt by the
undersigned, be turned over to Laurus in the exact form received by the
undersigned (duly endorsed by the undersigned to Laurus, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
Laurus may determine, subject to the provisions of the Documents. Any and all
present and future obligations and liabilities of the Company to any of the
undersigned are hereby waived and postponed in favor of, and subordinated to the
full payment and performance of, all Obligations of the Company to Laurus.

          4.  Security.   All sums at any time to the credit of the undersigned
and any property of the undersigned in Laurus’ possession or in the possession
of any bank, financial institution or other entity that directly or indirectly,
through one or more intermediaries, controls or is controlled by, or is under
common control with, Laurus (each such entity, an “Affiliate”) shall be deemed
held by Laurus or such Affiliate, as the case may be, as security for any and
all of the undersigned’s obligations and liabilities to Laurus and to any
Affiliate of Laurus, no matter how or when arising and whether under this or any
other instrument, agreement or otherwise.


          5.  Representations and Warranties.   Each of the undersigned hereby
jointly and severally represents and warrants (all of which representations and
warranties as of the date hereof shall survive until all Obligations are
indefeasibly satisfied in full and the Documents have been irrevocably
terminated), that:


        (a)  Corporate Status.   It is a corporation, partnership or limited
liability company, as the case may be, duly formed, validly existing and in good
standing under the laws of its jurisdiction of formation indicated on the
signature page hereof and has full power, authority and legal right to own its
property and assets and to transact the business in which it is engaged.

        (b)  Authority and Execution.   It has full power, authority and legal
right to execute and deliver, and to perform its obligations under, this
Guaranty and has taken all necessary corporate, partnership or limited liability
company, as the case may be, action to authorize the execution, delivery and
performance of this Guaranty.

        (c)  Legal, Valid and Binding Character.   This Guaranty constitutes its
legal, valid and binding obligation enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting the
enforcement of creditor’s rights and general principles of equity that restrict
the availability of equitable or legal remedies.

-4-

--------------------------------------------------------------------------------

        (d)   Violations.   The execution, delivery and performance of this
Guaranty will not violate any requirement of law applicable to it or any
contract, agreement or instrument to which it is a party or by which it or any
of its property is bound or result in the creation or imposition of any
mortgage, lien or other encumbrance other than in favor of Laurus on any of its
property or assets pursuant to the provisions of any of the foregoing, which, in
any of the foregoing cases, could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

        (e)  Consents or Approvals.   No consent of any other person or entity
(including, without limitation, any creditor of the undersigned) and no consent,
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required in connection with the execution, delivery, performance, validity or
enforceability of this Guaranty by it, except to the extent that the failure to
obtain any of the foregoing could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

        (f)    Litigation.   No litigation, arbitration, investigation or
administrative proceeding of or before any court, arbitrator or governmental
authority, bureau or agency is currently pending or, to the best of its
knowledge, threatened (i) with respect to this Guaranty or any of the
transactions contemplated by this Guaranty or (ii) against or affecting it, or
any of its property or assets, which, in each of the foregoing cases, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect.

        (g)  Financial Benefit.   It has derived or expects to derive a
financial or other advantage from each and every loan, advance or extension of
credit made under the Documents or other Obligation incurred by the Companies to
Laurus.

        (h)  Solvency.   As of the date of this Guaranty, (a) the fair saleable
value of its assets exceeds its liabilities, after giving effect to any of its
rights to subrogation, reimbursement and contribution (without regard to any
subordination thereof hereunder), and (b) it is meeting its current liabilities
as they mature.

          6.    Acceleration.  


        (a)  If any Event of Default shall occur and be continuing under (and as
defined in) the Note or any Related Document, or if a notice of any lien, levy
or assessment is filed of record with respect to any assets of any of the
undersigned by the United States of America or any department, agency, or
instrumentality thereof, or if any taxes or debts owing at any time or times
hereafter to any one of them becomes a lien or encumbrance (other than a
Permitted Encumbrance) upon any assets of the undersigned in Laurs’s possession
or otherwise, any and all Obligations shall for purposes hereof, at Laurus’s
option, be deemed due and payable without notice notwithstanding that any such
Obligation is not then due and payable by the Companies.

        (b)  Each of the undersigned will promptly notify Laurus of any default
by such undersigned in the observance or performance of any other agreement or
condition (i) relating to any indebtedness in excess of $500,000 owed, or any
guarantees or other credit support of indebtedness in excess of $500,000
provided, by the Company or any of its Subsidiaries (including, without
limitation, the

-5-

--------------------------------------------------------------------------------

Permitted Indebtedness junior to this Note beyond all applicable grace periods),
or (ii) relating to any material contingent obligation in excess of $500,000
owed or guaranteed by the Company or any of its Subsidiaries, the effect of
which default is to cause, or reasonably permit the holder or holders of such
indebtedness or beneficiary or beneficiaries of such contingent obligation to
cause, such indebtedness to become due prior to its stated maturity or such
contingent obligation to become payable..

          7.  Payments from Guarantors.   Laurus, in its sole and absolute
discretion, with or without notice to the undersigned, may apply on account of
the Obligations any payment from the undersigned or any other guarantors, or
amounts realized from any security for the Obligations, or may deposit any and
all such amounts realized in a non-interest bearing cash collateral deposit
account to be maintained as security for the Obligations.


          8.  Costs.   The undersigned shall pay on demand, all reasonable
costs, fees and expenses (including reasonable expenses for legal services of
every kind) relating or incidental to the enforcement or protection of the
rights of Laurus hereunder or under any of the Obligations.


          9.  No Termination.   This is a continuing irrevocable guaranty and
shall remain in full force and effect and be binding upon the undersigned, and
each of the undersigned’s successors and assigns, until all of the Obligations
have been indefeasibly paid in full and Laurus’ obligation to extend credit
pursuant to the Documents has been irrevocably terminated. If any of the present
or future Obligations are guarantied by persons, partnerships, corporations or
other entities in addition to the undersigned, the death, release or discharge
in whole or in part or the bankruptcy, merger, consolidation, incorporation,
liquidation or dissolution of one or more of them shall not discharge or affect
the liabilities of any undersigned under this Guaranty.


          10.  Recapture.   Anything in this Guaranty to the contrary
notwithstanding, if Laurus receives any payment or payments on account of the
liabilities guaranteed hereby, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver, or any other party under
any Insolvency Law, common law or equitable doctrine, then to the extent of any
sum not finally retained by Laurus, the undersigned’s obligations to Laurus
shall be reinstated and this Guaranty shall remain in full force and effect (or
be reinstated) until payment shall have been made to Laurus, which payment shall
be due on demand.


          11.  Books and Records.   The books and records of Laurus showing the
account between Laurus and the Company shall be admissible in evidence in any
action or proceeding, shall be binding upon the undersigned for the purpose of
establishing the items therein set forth and shall constitute prima facie proof
thereof, absent manifest error.


          12.  No Waiver.   No failure on the part of Laurus to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by Laurus of any right,
remedy or power hereunder preclude any other or future exercise of any other
legal right, remedy or power. Each and every right, remedy and power hereby
granted to Laurus or allowed it by law or other agreement shall be cumulative
and not exclusive of any other, and may be exercised by Laurus at any time and
from time to time.


      -6-



--------------------------------------------------------------------------------

          13.   Waiver of Jury Trial.   EACH OF THE UNDERSIGNED DESIRES THAT ITS
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, EACH OF THE UNDERSIGNED HERETO WAIVES ALL RIGHTS TO TRIAL BY JURY
IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER
ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN LAURUS, AND/OR ANY OF THE
UNDERSIGNED ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS GUARANTY, ANY
DOCUMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.


          14.  Governing Law; Jurisdiction.   THIS GUARANTY CANNOT BE CHANGED OR
TERMINATED ORALLY, AND SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.
EACH OF THE UNDERSIGNED HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY OF THE
UNDERSIGNED, ON THE ONE HAND, AND LAURUS, ON THE OTHER HAND, PERTAINING TO THIS
GUARANTY OR ANY OF THE DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED TO
THIS GUARANTY OR ANY OF THE DOCUMENTS; PROVIDED, THAT EACH OF THE UNDERSIGNED
ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND
FURTHERPROVIDED, THAT NOTHING IN THIS GUARANTY SHALL BE DEEMED OR OPERATE TO
PRECLUDE LAURUS FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY
OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF LAURUS. EACH OF THE UNDERSIGNED EXPRESSLY SUBMITS AND CONSENTS
IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH
COURT, AND EACH UNDERSIGNED HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. EACH
OF THE UNDERSIGNED HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND
OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY FEDERAL EXPRESS OR EXPRESS,
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH UNDERSIGNED IN ACCORDANCE WITH
SECTION 18 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER
OF SUCH UNDERSIGNED’S ACTUAL RECEIPT THEREOF OR FOUR (4) BUSINESS DAYS AFTER
DEPOSIT IN THE U.S. MAILS FOR DELIVERY BY SUCH MAIL PROPER POSTAGE PREPAID.


-7-



--------------------------------------------------------------------------------

          15.  Understanding With Respect to Waivers and Consents.   Each
Guarantor warrants and agrees that each of the waivers and consents set forth in
this Guaranty is made voluntarily and unconditionally after consultation with
outside legal counsel and with full knowledge of its significance and
consequences, with the understanding that events giving rise to any defense or
right waived may diminish, destroy or otherwise adversely affect rights which
such Guarantor otherwise may have against the Company, Laurus or any other
person or entity or against any collateral. If, notwithstanding the intent of
the parties that the terms of this Guaranty shall control in any and all
circumstances, any such waivers or consents are determined to be unenforceable
under applicable law, such waivers and consents shall be effective to the
maximum extent permitted by law.


          16.  Severability.   To the extent permitted by applicable law, any
provision of this Guaranty which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


          17.  Amendments, Waivers.   This Guaranty may not be supplemented,
modified, amended, restated, waived, extended, discharged or terminated orally.
This Guaranty may only be (i) supplemented, modified, amended or restated in a
writing signed by each of the undersigned directly affected by such amendment
and/or waiver and Laurus and (ii) waived, extended, discharged or terminated in
a writing signed by Laurus.


          18.  Notice.   All notices, requests and demands to or upon the
undersigned, shall be in writing and shall be deemed to have been duly given or
made (a) when delivered, if by hand, (b) four (4) business days after being
sent, postage prepaid, if by registered or certified mail, (c) when confirmed
electronically, if sent by facsimile during normal business hours of the
recipient, and if not, then on the next business day, or (d) when delivered on a
business day, if by a recognized overnight delivery service in each event, to
the numbers and/or address set forth beneath the signature of the undersigned.


          19.  Successors.   Laurus may, from time to time, without notice to
the undersigned, sell, assign, transfer or otherwise dispose of all or any part
of the Obligations and/or rights under this Guaranty. Without limiting the
generality of the foregoing, Laurus may assign, or grant participations to, one
or more banks, financial institutions or other entities all or any part of any
of the Obligations. In each such event, Laurus, its Affiliates and each and
every immediate and successive purchaser, assignee, transferee or holder of all
or any part of the Obligations shall have the right to enforce this Guaranty, by
legal action or otherwise, for its own benefit as fully as if such purchaser,
assignee, transferee or holder were herein by name specifically given such
right. Laurus shall have an unimpaired right to enforce this Guaranty for its
benefit with respect to that portion of the Obligations which Laurus has not
disposed of, sold, assigned, or otherwise transferred.


-8-

--------------------------------------------------------------------------------

          20.   Joinder.  It is understood and agreed that any person or entity
that desires to become a Guarantor hereunder, or is required to execute a
counterpart of this Guaranty after the date hereof pursuant to the requirements
of any Document, shall become a Guarantor hereunder by (x) executing a joinder
agreement in form and substance satisfactory to Laurus, (y) delivering
supplements to such exhibits and annexes to such Documents as Laurus shall
reasonably request and/or as may be required by such joinder agreement and (z)
taking all actions as specified in this Guaranty as would have been taken by
such such Guarantor had it been an original party to this Guaranty, in each case
with all documents required above to be delivered to Laurus and with all
documents and actions required above to be taken to the reasonable satisfaction
of Laurus.


          21.  Release.   Nothing except indefeasible payment in full of the
Obligations shall release any of the undersigned from liability under this
Guaranty.


          22.    Remedies Not Exclusive. The remedies conferred upon Laurus in
this Guaranty are intended to be in addition to, and not in limitation of any
other remedy or remedies available to Laurus under applicable law or otherwise.


          23.  Limitation of Obligations under this Guaranty.   Each Guarantor
and Laurus (by its acceptance of the benefits of this Guaranty) hereby confirms
that it is its intention that this Guaranty not constitute a fraudulent transfer
or conveyance for purposes of the Bankruptcy Code, the Uniform Fraudulent
Conveyance Act of any similar Federal or state law. To effectuate the foregoing
intention, each Guarantor and Laurus (by its acceptance of the benefits of this
Guaranty) hereby irrevocably agrees that the Obligations guaranteed by such
Guarantor shall be limited to such amount as will, after giving effect to such
maximum amount and all other (contingent or otherwise) liabilities of such
Guarantor that are relevant under such laws and after giving effect to any
rights to subrogation, reimbursement and contribution (and without regard to any
subordination thereof hereunder) pursuant to any agreement providing for an
equitable contribution among such Guarantor and the other Guarantors (including
this Guaranty) or applicable law, result in the Obligations of such Guarantor
under this Guaranty in respect of such maximum amount not constituting a
fraudulent transfer or conveyance.


          24.  Counterparts.   This Agreement may be executed in one or more
counterparts of the entire document or of the signature pages hereto, each of
which shall be deemed an original and all of which when taken together shall
constitute one and the same agreement.


          25.    Provisions of the Purchase Agreement Cumulative. This Guaranty
is the Subsidiary Guaranty referred to in the Purchase Agreement and other
Documents. This Guaranty contains terms and provisions that are in addition to
those contained in the Purchase Agreement, the other Documents or applicable
law, which each are cumulative with and not alternatives to each other. Those
additional terms and provisions shall not be deemed or construed to be in
conflict or inconsistent with the Purchase Agreement because they are not
contained therein.


-9-



--------------------------------------------------------------------------------

          26.   Entire Agreement.   This Guaranty, the Purchase Agreement, the
other Documents, and the exhibits and schedules hereto and thereto constitute
the full and entire understanding and agreement between the parties with regard
to the subjects hereof and thereof, and supersede and completely replace any and
all (and no party shall be liable or bound to any other in any manner by any)
prior or other representations, warranties, covenants, promises, assurances or
other agreements or understandings (whether written, oral, express, implied or
otherwise) except as specifically set for the therein and therein.



[REMAINDER OF THIS PAGE IS BLANK.SIGNATURE
PAGE IMMEDIATELY FOLLOWS]

-10-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, this Guaranty has been executed by the undersigned
as of the date and year here above written.

KLINGER ADVANCED AESTHETICS, INC.


By:________________________________
Name:
Title


ADVANCED AESTHETIC SUB, INC.


By:________________________________
Name:
Title


ADVANCED AESTHETICS, LLC


By:________________________________
Name:
Title


KLINGER ADVANCED AESTHETICS, LLC


By:________________________________
Name:
Title


ANUSHKA PBG, LLC


By:________________________________
Name:
Title




-11-

--------------------------------------------------------------------------------

ANUSHKA BOCA, LLC


By:________________________________
Name:
Title:


WILD HARE, LLC


By:________________________________
Name:
Title


DISCHINO CORPORATION


By:________________________________
Name:
Title


ANUSHKA PBG ACQUISITION SUB, LLC


By:________________________________
Name:
Title


ANUSHKA BOCA ACQUISITION SUB, LLC


By:________________________________
Name:
Title


WILD HARE ACQUISITION SUB, LLC


By:________________________________
Name:
Title




-12-